Citation Nr: 1330043	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  12-05 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected anxiety disorder.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2012, the Veteran requested a hearing before the Board.  An August 2012 letter shows that he was subsequently notified that such a hearing was scheduled in October 2012; however, the Veteran failed to appear for that proceeding and has not provided good cause.  Therefore, the Board finds there is no outstanding hearing request.

A review of the Veteran's virtual VA claims files shows that they contain no evidence other than that which is duplicative of that contained in the paper claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO stated in August 2010 and January 2011 rating decisions that the Veteran's complete service treatment records are not associated with the claims file.  A review of the file shows that some of the Veteran's service records have been obtained; however, a separation examination report and report of medical history are not associated with the record.  Nevertheless, it is unclear from the claims file what measures were taken by the RO to obtain any potentially missing service treatment records, to include informing the Veteran that records may be missing and that he should submit any records in his possession.  

Second, the record shows that the Veteran was scheduled for two VA examinations in connection with his claim on appeal.  Records from the VA Medical Center reveal that the Veteran failed to report for these scheduled examinations.  The Veteran acknowledged receipt of the August 2010 notification in a February 2011 written statement.  He was then notified again of a scheduled examination in November 2011 and failed to report.  However, the letter sent to the Veteran to notify him of this second examination is not of record, and the Veteran did not acknowledge receipt of the notification.  On remand, the letter sent to the Veteran should be obtained and associated with the claims file.  If it is not located, the Veteran should be scheduled for an additional examination.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to obtain any missing service treatment and personnel records, to include notifying the Veteran that some records may be missing and asking him to submit any service records in his possession.

2.  Obtain from the East Orange VA healthcare system the November 2011 letter that was sent to the Veteran to notify him of the VA examination that was scheduled for December 6, 2011.

If the November 2011 notification letter cannot be obtained, the Veteran should be scheduled for a VA examination to obtain an opinion as to whether he has erectile dysfunction that is secondary to his service-connected anxiety disorder.

If the Veteran does not report for this examination, a copy of the letter notifying him of the examination should be obtained and associated with the claims file.

3.  After conducting any additional development, readjudicate the Veteran's claim on appeal.  If any benefit remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and the appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


